Exhibit 10.1

LOGO [g12036g45r41.jpg]

FORM OF CASH PERFORMANCE UNIT (“CPU”) AWARD AGREEMENT

 

This AGREEMENT (this “Agreement”), effective as of the date indicated on the
Notice of Grant delivered herewith (the “Notice of Grant”), is made and entered
into by and between Dean Foods Company, a Delaware corporation (the “Company”),
and the individual named on the Notice of Grant (“you”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company has adopted and approved the Dean
Foods Company 2007 Stock Incentive Plan (the “Plan”), which Plan was approved as
required by the Company’s stockholders and provides for the grant of Performance
Units and other forms of incentive compensation to certain selected Employees
and non-employee Directors of the Company and its Subsidiaries (Capitalized
terms used and not otherwise defined in this Agreement shall have the meanings
set forth in the Plan); and

 

WHEREAS, during your employment, and based upon your position with the Company
and/or its Subsidiaries, you have acquired and will continue to acquire, by
reason of your position, substantial knowledge of the operations and practices
of the business of the Company; and

 

WHEREAS, the Company desires to assure that, to the extent and for the period of
your service and for a reasonable period thereafter, it may maintain the
confidentiality of its trade secrets and proprietary information, and protect
goodwill and other legitimate business interests, each of which could be
compromised if any competitive business were to secure your services; and

 

WHEREAS, the Committee has selected you to participate in the Plan and has
awarded to you the

    

Performance Units, which are referred to in this Agreement as CPUs, described in
this Agreement, Appendix A hereto and in the Notice of Grant.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to you to continue as an
employee of the Company (or its Subsidiaries), you and the Company hereby agree
as follows:

 

1. Grant of Award. The Company hereby grants to you and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of CPUs for the Performance Cycle (as defined below) shown on the
Notice of Grant, effective as of the date indicated on the Notice of Grant (the
“Date of Grant”). Each CPU represents the right to receive cash in the amount
determined in accordance with this Agreement, subject to the terms and
conditions set forth in the Plan and in this Agreement. You must accept this CPU
Award by electronic acceptance in the manner designated by the Company in the
Notice of Grant not later than 90 days after the Date of Grant, or electronic
notification of such Grant, whichever occurs later, or this Award will be
rendered void and without effect. Once accepted as provided above, but subject
to the provisions of Sections 2(c), 2(d) and 6 hereof, this Award of CPUs is
irrevocable and is intended to conform in all respects with the Plan.

 

2. Vesting.

 

(a) Regular Vesting. Except as otherwise provided in the Plan or in this
Section 2, your CPUs will vest, if at all, to the extent that the performance
goals applicable to your CPUs and set forth in Appendix A hereto (the
“Performance Goals”) shall be satisfied over the performance



--------------------------------------------------------------------------------

LOGO [g12036g05v17.jpg]

 

cycle in respect of your CPUs specified in such Appendix A (the “Performance
Cycle”), provided that, subject to the provisions of Section 2(b)(1), you have
been continuously in the Company’s employment from the date hereof to the end of
the Performance Cycle.

 

(b) Accelerated Vesting.

 

(1) Unless otherwise determined by the Committee, or except as provided in
another written agreement between you and your Employer, if your Service
terminates by reason of Death, Disability or Retirement prior to the payment
date in respect of such CPUs, you shall be entitled to receive a payment in
respect of your CPUs determined in accordance with this Section 2(b)(1). Such
payment shall be equal to the amount determined by applying the formula
specified in Section 3(a), but assuming solely for this purpose that the
Performance Cycle ends as of the end of the calendar year in which your
employment terminates, multiplied by a fraction, the numerator of which is the
number of your full months of Service completed during the Performance Cycle
through and including the date of your termination of employment, and the
denominator of which is the total number of full months that had been scheduled
to occur during the Performance Cycle without regard to this Section 2(b)(1);
provided that, for purposes of this fraction, a partial month of Service
consisting of 15 or more days of Service shall be treated as though a full month
of Service. Payment of such pro-rated amount shall be made in the first calendar
quarter (but not later than March 15) of the calendar year following your date
of termination, except that, if you are a specified employee (within the meaning
of Section 409A of the Code) and your right to receive a payment under this
Section 2(b)(1) arises due to your Retirement or Disability, such payment shall
not be made prior to the six month anniversary of your date of your separation
from service. For purposes of this Agreement, “Retirement” shall be defined as
your retirement from employment or other service to the Company or any
Subsidiary after you reach (i) age fifty-five (55), so long as you shall also
have

    

completed at least ten (10) years of continuous service immediately prior to
your retirement, or (ii) age sixty-five (65). “Disability” shall be defined as
your permanent and total disability (within the meaning of Section 22(e)(3) of
the Code).

 

(2) In addition to the vesting provisions contained in Sections 2(a), and
2(b)(1) above, you will have a vested right to receive payment in respect of
your CPUs in the event that a Change in Control occurs during the Performance
Cycle. The amount payable in accordance with this Section 2(b)(2) shall be an
amount equal to the amount calculated in accordance with the provisions of
Section 3(a), but assuming that the Performance Cycle ends on the date the
Change in Control occurs, multiplied by a fraction, the numerator of which is
the number of days in the Performance Cycle through and including the date on
which the Change in Control occurs, and the denominator of which is the total
number of days that had been scheduled to occur during the Performance Cycle
without regard to such Change of Control. In the event that a Change in Control
occurs following the completion of the Performance Cycle, but prior to the date
of payment, if any, in respect of your CPUs, you shall be entitled to receive a
payment in the amount, if any, determined to be payable in accordance with
Section 3(a). The provisions of this Section 2(b)(2) shall apply notwithstanding
the terms and conditions of any other agreement between you and the Company.

 

(c) Forfeiture of Unvested CPUs. Unless otherwise determined by the Committee,
or except as provided in an agreement between you and your Employer, if your
Service terminates for any reason other than Death, Disability or Retirement
prior to the end of the Performance Cycle, any CPUs you held will be forfeited
and canceled as of the date of such termination of Service. For the avoidance of
doubt, this means that your rights with respect to unvested CPUs shall in all
events be immediately forfeited and canceled as of the date of your voluntary
termination of employment other than due to Retirement or the termination of
your Service by each of your Employers with or without

 

-2-



--------------------------------------------------------------------------------

LOGO [g12036g05v17.jpg]

 

Cause. For purposes of this Agreement, “Cause” means (i) your willful failure to
perform substantially your duties; (ii) your willful or serious misconduct that
has caused, or could reasonably be expected to result in, material injury to the
business or reputation of an Employer; (iii) your conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) your
breach of any written covenant or agreement with an Employer, any material
written policy of any Employer or any Employer’s code of conduct or code of
ethics, or (v) your failure to cooperate with an Employer in any internal
investigation or administrative, regulatory or judicial proceeding. In addition,
your Service shall be deemed to have terminated for Cause if, after your Service
has terminated (for a reason other than Cause), facts and circumstances are
discovered that would have justified a termination for Cause. Your CPUs will
also be immediately forfeited and canceled in accordance with Section 6 upon
your breach of the provisions set forth in Section 6.

 

(d) Demotion. In the event that, during a Performance Cycle, you are demoted to
a position which, under the Company’s generally applicable policies and
procedures, would not ordinarily be eligible to receive a grant of CPUs (or
which would not be eligible for a grant of a comparable amount of CPUs), the
Committee shall have the right, but not the obligation, to forfeit your CPU
Award in connection with such demotion, to reduce the number of units subject to
this CPU Award or to impose additional conditions on the vesting of such CPU
Award, in each case in its sole discretion.

 

3. Payment in Respect of CPUs.

 

(a) Payment Following Performance Cycle. Following (but not later than 60 days
after) the end of the Performance Cycle, the Committee shall determine the
extent to which the Performance Goals have been achieved, in accordance with the
provisions of Appendix A. The amount, if any, payable in respect of each of your
CPUs shall be equal to the product of (i) the target value of each CPU, as
established in the Notice of Grant, (ii) the

    

number of CPUs subject to this Award and (iii) the percentage of achievement of
the Performance Goals, as certified by the Committee based on the criteria
established in Appendix A. The Company will pay you (or to your estate in the
event of your Death) an amount in cash equal to the product established pursuant
to the preceding sentence, as soon as practicable after the Committee certifies
the achievement of the Performance Goals, but in no event later than 74 days
after the date the Performance Cycle ends.

 

(b) Compliance With Law. The Plan, the granting and exercising of this CPU, and
any obligations of the Company under the Plan, shall be subject to all
applicable federal, state and foreign country laws, rules and regulations, and
to such approvals by any regulatory or governmental agency as may be required,
and to any rules or regulations of any exchange on which the Stock is listed.

 

4. Tax Withholding. The Employer shall have the right to deduct from all amounts
payable to you in cash (whether under this Agreement or otherwise) any amount
required by law to be withheld in respect of the CPUs as may be necessary in the
opinion of the Employer to satisfy any applicable tax withholding requirements
under the laws of any country, state, province, city or other jurisdiction,
including but not limited to income taxes and social security contributions that
are required by law to be withheld.

 

5. Transfer of CPUs. Except to the extent that an amount shall be payable to
your estate or beneficiary under Section 2(b)(1) upon your Death, the CPUs
granted herein are not transferable.

 

6. Covenants Not to Disclose, Compete or Solicit.

 

(a) You acknowledge that (i) the Company is engaged in a continuous program of
research, development and production respecting its business throughout the
United States (the foregoing, together with any other businesses in which the

 

-3-



--------------------------------------------------------------------------------

LOGO [g12036g05v17.jpg]

 

Company engages from the date hereof to the date of the termination of your
employment with the Company and its Subsidiaries as the “Company Business”);
(ii) your work for and position with the Company and/or one of its Subsidiaries
has allowed you, and will continue to allow you, access to trade secrets of, and
Confidential Information concerning the Company Business; (iii) the Company
Business is national and international in scope; (iv) the Company would not have
agreed to grant you this Award but for the agreements and covenants contained in
this Agreement; and (v) the agreements and covenants contained in this Agreement
are necessary and essential to protect the business, goodwill, and customer
relationships that Company and its Subsidiaries have expended significant
resources to develop. The Company agrees and acknowledges that, on or following
the date hereof, it will provide you with one or more of the following:
(a) authorization to access Confidential Information through a new computer
password or by other means, (b) authorization to represent the Company in
communications with customers and other third parties to promote the goodwill of
the business in accordance with generally applicable Company policies and
(c) access to participate in certain restricted access meetings, conferences or
training relating to your position with the Company. You understand and agree
that if Confidential Information were used in competition against the Company,
the Company would experience serious harm and the competitor would have a unique
advantage against the Company.

 

(b) For purposes of this Agreement, “Confidential Information” shall mean all
business records, trade secrets, know-how, customer lists or compilations, terms
of customer agreements, sources of supply, pricing or cost information,
financial information or personnel data and other confidential or proprietary
information used and/or obtained by you in the course of your employment with
the Company or any Subsidiary; provided that the term “Confidential Information”
will not include information which (i) is or becomes publicly available other
than as a result of a

    

disclosure by you which is prohibited by this agreement or by any other legal,
contractual or fiduciary obligation that you may owe to the Company or any
Subsidiary, or (ii) is widely known within one or more of the industries in
which the Company or any Subsidiary operates, or you can demonstrate was
otherwise known to you prior to becoming an employee of the Company or any
Subsidiary, or (iii) is or becomes available to you on a non-confidential basis
from a source (other than the Company or any Subsidiary, including any employee
thereof) that is not prohibited from disclosing such information to you by a
legal, contractual or fiduciary obligation to the Company or any Subsidiary. You
agree to keep Confidential Information confidential and not to engage in
unauthorized use or disclosure of Confidential Information. You further agree
that upon termination of your employment (or earlier if so requested) you will
preserve and return to the Company any and all records in your possession or
control, tangible and intangible, containing any Confidential Information. You
further agree not to keep or retain any copies of such records without written
authorization from a duly authorized officer of the Company covering the
specific item retained.

 

(c) Ancillary to the foregoing and this Award, you hereby agree that, during the
term of your employment with the Company or any Subsidiary and for a period of
two years thereafter (the “Restricted Period”), you will not, directly or
indirectly, individually or on behalf of any person or entity other than the
Company or any of its Subsidiaries:

 

(i) Provide Competing Services (as defined below) to any company or business
(other than the Company or any Subsidiary) engaged primarily in the manufacture,
distribution, sale or marketing of any of the Relevant Products (as defined
below) in the Relevant Market Area (as defined below);

 

(ii) Approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1)

 

-4-



--------------------------------------------------------------------------------

LOGO [g12036g05v17.jpg]

 

divert business from, or interfere with any business relationship of the Company
or any of its Subsidiaries, or (2) convince any Customer to change or alter any
of such Customer’s existing or prospective contractual terms and conditions with
the Company or any Subsidiary; or

 

(iii) Solicit, induce, recruit or encourage, either directly or indirectly, any
employee of the Company or any Subsidiary to leave his or her employment with
the Company or any Subsidiary or employ or offer to employ any employee of the
Company or any Subsidiary. For the purposes of this section, an employee of the
Company or any Subsidiary shall be deemed to be an employee of the Company or
any Subsidiary while employed by the Company and for a period of sixty (60) days
thereafter.

 

(d) For purposes of this Agreement, the following terms shall have the meanings
indicated:

 

(i) to provide “Competing Services” means to provide, manage, supervise, or
consult about (whether as an employee, owner, partner, stockholder, investor,
joint venturer, lender, director, manager, officer, employee, consultant,
independent contractor, representative or agent, or otherwise) any services that
are similar in purpose or function to services you provided to the Company in
the two year period preceding the termination of your employment, that might
involve the use or disclosure of Confidential Information, or that would involve
business opportunities related to Relevant Products.

 

(ii) “Customer” means any and all persons or entities who purchased any Relevant
Product from the Company or any Subsidiary during the term of your employment
with the Company or any Subsidiary and as to whom, within the course of the last
two (2) years of your employment with the Company or any Subsidiary, (a) you or
someone under your supervision had contact and/or (b) you received or had access
to Confidential Information.

    

(iii) “Relevant Product(s)” means (i) milk or milk-based beverages, (ii) creams,
(iii) dairy or other non-dairy coffee creamers or other coffee whiteners,
(iv) ice cream or ice cream novelties, (v) ice cream mix, (vi) cultured dairy
products, (vii) soy milk or any other soy-based beverage or cultured soy
product, (viii) organic dairy products (including milk, cream and cultured dairy
products) or organic juice, and/or (ix) any other product not listed above that
was developed or sold by the Company or a Subsidiary within the course of the
last two (2) years of your employment with the Company or any Subsidiary.

 

(iv) “Relevant Market Area” means the counties (or county equivalents) in the
United States where the Company does business that you assist in providing
services to and/or receive Confidential Information about in the two year period
preceding the termination of your employment so long as the Company continues to
do business in that geographic market area during the Restricted Period.

 

(e) Notwithstanding the foregoing, (1) the restrictions of subsection 6(a) above
shall not prohibit your employment with a non-competing, independently operated
subsidiary, division, or unit of a diversified company (even if other separately
operated portions of the diversified company are involved in Relevant Products)
if in advance of your providing any services, you and the diversified company
that is going to employ you both provide the Company with written assurances
that are satisfactory to the Company establishing that (a) the entity,
subsidiary, division, or unit of the diversified business that you are going to
be employed in is not involved in Relevant Products or preparing to become
involved in Relevant Products, and (b) your position will not involve Competing
Services of any kind, and (2) you are not prohibited from owning, either of
record or beneficially, not more than five percent (5%) of the shares or other
equity of any publicly traded company. Your obligation under this Section 6
shall survive the vesting or forfeiture of your CPUs

 

-5-



--------------------------------------------------------------------------------

LOGO [g12036g05v17.jpg]

 

and/or payment in satisfaction of your rights under this Agreement.

 

(f) Any breach of any provision of this Section 6 will result in immediate and
complete forfeiture of your unpaid CPUs. In addition, you hereby agree that if
you violate any provision of this Section 6, the Company will be entitled to
injunctive relief, specific performance, or such other legal and equitable
relief as is needed to prevent or enjoin any violation of the provisions of this
Agreement in addition to and not to the exclusion of any other remedy that may
be allowed by law for damages experienced prior to the issuance of injunctive
relief. You also agree that, if you are found to have breached any of the
time-limited covenants in this Section 6, the time period during which you are
subject to such covenant shall be extended by one day for each day you are found
to have violated such restriction, up to a maximum of two years.

 

(g) You acknowledge that you have given careful consideration to the restraints
imposed by this Agreement, and you fully agree that they are necessary for the
reasonable and proper protection of the business of the Company and its
Subsidiaries. The restrictions set forth herein shall be construed as a series
of separate and severable covenants. You agree that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period, and geographical area. Except as expressly set forth herein, the
restraints imposed by this Agreement shall continue during their full time
periods and throughout the geographical area set forth in this Agreement.

 

(h) You stipulate and agree that one of the purposes of this Agreement is to
fully resolve and bring finality to any concerns over the enforceability of the
Restrictive Covenants. You also stipulate and agree that (a) the enforceability
of the Restrictive Covenants and (b) the Company’s agreement herein to provide
you with this CPU Award are mutually dependent clauses and obligations without
which this Agreement

    

would not be made by the parties. Accordingly, you agree not to sue or otherwise
pursue a legal claim to set aside or avoid enforcement of the Restrictive
Covenants. And, in the event that you or any other party pursues a legal
challenge to the enforceability of any material provision of the restrictions in
Section 6 of this Agreement and a material provision is found unenforceable by a
court of law or other legally binding authority such that you are no longer
bound by a material provision of Section 6, then (1) your unpaid CPUs shall be
forfeited and (2) you hereby agree that you will return to the Company any
amounts that were previously paid to you. The foregoing is not intended as a
liquidated damage remedy but is instead a return-of-gains and contractual
rescission remedy due to the mutual dependent nature of the subject provisions
in the Agreement.

 

(i) If any of the Restrictive Covenants are deemed unenforceable as written, you
and the Company expressly authorize the court to revise, delete, or add to the
restrictions contained in this Section 6 to the extent necessary to enforce the
intent of the parties and to provide the goodwill, Confidential Information, and
other business interests of the Company and its Subsidiaries with effective
protection. And, in the event that such reformation of the restriction is
acceptable to the Company, then the forfeiture and rescission (return of gain)
remedies provided for in subsection 6(h) above shall not apply.

 

(j) The provisions of this Section 6 are not intended to override, supercede,
reduce, modify or affect in any manner any other non-competition or
non-solicitation agreement between you and the Company or any Subsidiary, and
instead are intended to supplement any such agreements.

 

7. Plan Incorporated. You accept the CPUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions,

 

-6-



--------------------------------------------------------------------------------

LOGO [g12036g05v17.jpg]

 

determinations and interpretations with respect to the Plan are final and
conclusive on all persons affected thereby.

 

8. Assignment of Intellectual Property Rights. In consideration of the granting
of this CPU Award, you hereby agree that all right, title and interest to any
and all products, improvements or processes (“Intellectual Property”)
whatsoever, discovered, invented or conceived during the course of employment
with the Company or any of its Subsidiaries, relating to the subject matter of
the business of the Company or any of its Subsidiaries or which may be directly
or indirectly utilized in connection therewith, are vested in the Company, and
you hereby forever waive any and all interest you have in such Intellectual
Property and agree to assign such Intellectual Property to the Company. In
addition, all writings produced in the course of work or employment for the
Company or any Subsidiary are works produced for hire and the property of the
Company and its Subsidiaries, including any copyrights for those writings.

 

9. Miscellaneous.

 

(a) No Guaranteed Employment. Nothing contained in this Agreement shall affect
the right of the Company to terminate your employment at any time, with or
without Cause, or shall be deemed to create any rights to employment on your
part. The rights and obligations arising under this Agreement are not intended
to and do not affect the employment relationship that otherwise exists between
the Company and you, whether such employment relationship is at will or defined
by an employment contract. Moreover, this Agreement is not intended to and does
not amend any existing employment contract between the Company and you. To the
extent there is a conflict between this Agreement and such an employment
contract, the employment contract shall govern and take priority.

 

(b) Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you

    

shall be addressed to you at the address set forth on the attached Notice of
Grant, or at such other address for a party as such party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if mailed, postage prepaid, addressed as aforesaid.

 

(c) Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto. This Agreement may only be
amended by a written document signed by you and the Company, provided, however,
that if the amendment is not adverse to your interests, this Agreement may be
amended by a written document executed solely by the Company.

 

(d) Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

 

(e) Severability. Except as otherwise expressly provided for herein in Section 6
above, if any provision of this Agreement is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties shall be relieved
of all obligations arising under such provision, but only to the extent that it
is illegal, unenforceable or void, it being the intent and agreement of the
parties that this Agreement shall be deemed amended by modifying such provision
to the extent necessary to make it legal and enforceable while preserving its
intent or, if that is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives.

 

(f) Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe

 

-7-



--------------------------------------------------------------------------------

LOGO [g12036g05v17.jpg]

 

the scope or intent of any provisions of this Agreement.

 

(g) Entire Agreement. Except as otherwise provided for in Section 6 above, this
Agreement and the Appendix A hereto constitute the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

 

(h) No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such

    

breach or any other covenant, duty, agreement or condition.

 

(i) Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

(j) Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

END OF AGREEMENT

 

-8-